Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 10, line 29 through page 11, line 4, filed 20 December 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 9, 12-14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368) has been withdrawn; the rejection of claims 2-3 and 10-11 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368) as applied to claims 1 and 9 above, and further in view of CN 108565526 (hereafter CN ‘526) has been withdrawn; and, claim 7-8 and 15 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Miller (US 5,343,368) as applied to claims 1 and 9 above, and further in view of Godevais et al. (US 7,205,067) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowable over the prior art references of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Each of Independent claims 1, 9 and 18 has been amended to recite “a phase change material positioned around at least part of the housing and within at least one space between the frame and the thermal battery when the phase change materials in in one phase…wherein the apparatus is configured such that, after the phase change material changes phase and moves away from the housing, the at least one space is at least partial open”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 2-8 are allowable because of their dependency upon claim 1; claims 10-17 are allowable because of their dependency upon claim 9; and, claims 19-20 are allowable because of their dependency upon claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729